504 F.2d 1377
CANTON RAILROAD COMPANY, a body corpoate, Appellee,v.The AMERICAN SMELTING AND REFINING COMPANY, INC., Appellant.
No. 74-1248.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 2, 1974.Decided Oct. 29, 1974.

Phillips L. Goldsborough, III, and Theodore B. Cornblatt, Baltimore, Md.  (Smith, Somerville & Case, Baltimore, Md., on brief), for appellant.
Robert L. Ferguson, Jr., Baltimore, Md.  (Donald C. Allen and Allen, Thieblot & Alexander, Baltimore, Md., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and BUTZNER and WIDENER, Circuit judges.
PER CURIAM:


1
In seeking contribution or indemnity for a monetary settlement it had made under the Federal Employers' Liability Act for the death of its conductor, September 18, 1970 in Baltimore, the Canton Railroad Company sued The American Smelting and Refining Company, Inc.  The accident occurred on a siding of the railroad owned by the ASARC.  With the reasonableness of the amount paid agreed upon, the only issue was the question of the defendant's joint or concurrent negligence.  The District Court, trying the action on a jury-waiver, found the defendant guilty thereof and assessed it with one-half of the damages.  This apportionment derived from the railroad's and ASARC's outstanding contract to bear equally any liability resulting from 'the joint or concurring negligence of both parties hereto' while on or about the sidetracks.


2
Perceiving that the findings of the District Court are not clearly erroneous and observing no errors of law at trial, we affirm on the District Judge's opinion.  Canton Railroad Company v. American Smelting and Refining Company, Inc., 384 F. Supp. 1181 (D.Md.1974).


3
Affirmed.